Citation Nr: 0413751	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of a reduction of a 100 percent evaluation to 60 
percent, effective October 20, 2000, for an initial grant of 
service connection for prostate cancer, status post radical 
retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, granted the veteran's original claim of 
entitlement to service connection for prostate cancer, 
effective from July 1, 1999.  The July 2001 decision and a 
subsequent but related rating decision dated March 2002 
assigned a 100 percent rating for the period from July 1, 
1999 to October 19, 2000; thereafter, the rating was reduced 
to 60 percent, effective October 20, 2000.  The veteran 
appeals the propriety of the reduction from 100 percent to 60 
percent.

As this case is based on an appeal of the initial decision 
which had granted the veteran service connection for prostate 
cancer effective from July 1, 1999, consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
genitourinary disability for separate periods of time, from 
July 1, 1999, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's prostate cancer was first noted on 
objective clinical examination on July 1, 1999; he underwent 
surgery for a prostatectomy on March 20, 2000.

2.  As of October 20, 2000, the veteran's prostate cancer, 
status post radical retropubic prostatectomy, is manifested 
by total urinary incontinence that requires him to use 5 - 6 
absorbent protective undergarment pads per day. 




CONCLUSION OF LAW

The initial evaluation of 100 percent for prostate cancer, 
status post radical retropubic prostatectomy, for the period 
from July 1, 1999 to October 19, 2000, with a subsequent 
rating of 60 percent commencing on October 20, 2000, is 
appropriate.  The criteria for an evaluation in excess of 60 
percent for prostate cancer, for the period commencing on 
October 20, 2000, onwards, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board observes that the veteran was issued notice of the 
provisions of the VCAA in conjunction with notice of the 
initial grant of service connection for prostate cancer in 
correspondence dated August 2001.  According to VA's General 
Counsel, the notice provisions of VCAA do not apply if, in 
response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a notice of 
disagreement that raises a new issue.  VAOPGCPREC 8-2003 
(December 22, 2003).  In the case now before the Board, the 
RO granted service connection for prostate cancer in a 
decision of July 2001 and assigned a rating of 100 percent, 
effective from July 1, 1999 to October 19, 2000, with a 
reduction to 60 percent commencing thereafter on October 20, 
2000.  As previously stated, the RO furnished notice of the 
provisions of the VCAA in correspondence which also notified 
the veteran of the grant of service connection.  In April 
2002, the appellant filed a timely notice of disagreement 
with the initial determination to reduce the 100 percent 
rating to 60 percent.  Therefore, in accordance with 
VAOPGCPREC, VCAA is not applicable to this claim for an 
increased rating.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service records show that he served on active 
duty in the Republic of Vietnam.  VA medical records show 
that the veteran had an elevated prostate-specific antigen 
level during treatment for prostatitis on July 1, 1999, and 
was subsequently diagnosed with prostate cancer in December 
1999.  

Private medical records show that on March 20, 2000, the 
veteran underwent surgery for a bilateral pelvic lymph node 
resection and radical retropubic prostatectomy to remove the 
cancerous prostate gland and all other adjacent tissues 
affected by the carcinoma.  Post-operative tests revealed 
that the veteran was free of all carcinoma.

By RO decision of July 2001, the veteran was granted service 
connection for prostate cancer as secondary to presumed 
exposure to Agent Orange in Vietnam. 

The report of an August 2001 VA genitourinary examination 
shows that the veteran experienced total urinary incontinence 
and erectile dysfunction secondary to carcinoma of the 
prostate, status post radical retropubic prostatectomy.  The 
veteran reported that he used 5 - 6 absorbent undergarment 
pads per day to compensate for his total urinary 
incontinence.  Otherwise, the examining physician found no 
lethargy, weakness, weight loss, or weight gain.  The veteran 
voided his bladder with a good stream without any urinary 
frequency, hesitancy or dysuria, and he did not require 
dilations, drainage procedures, dialysis, or catheterization 
to assist in the removal of liquid waste from his system.  He 
did not experience renal colic, bladder stones, acute 
nephritis, or any recurring urinary tract infections.  Other 
than his prior surgery in March 2000, he did not require 
hospitalization for urinary tract diseases in the past year.  
Physical examination of his penis and genitals was normal.   
Apart from the veteran's total urinary incontinence and 
sexual impotence secondary to the prostate cancer, status 
post prostatectomy, no other residuals of genitourinary 
disease were found.  

At a November 2003 hearing before the Board, the veteran 
testified that he suffered from total urinary incontinence 
after his prostatectomy for treatment of prostate cancer.  He 
reported that his incontinence forced him to line the seats 
of his motor vehicle with plastic sheets to prevent his 
urinary leakage from staining the interior, but that the 
strong odor of urine fouled the interior of his vehicle 
nevertheless.  He stated that he was impotent as a result of 
prostate cancer and that he used absorbent protective 
undergarment pads to counter his urinary incontinence at a 
rate of six pads per day.  He also bathed approximately 2 - 3 
times daily to counter the odor of his urine but still 
suffered from embarrassing body odor as a result of his 
incontinence.  He reported that he was very self-conscious of 
his impairment and socially withdrawn because of it.  He 
stated that he did not experience genitourinary pain 
associated with his prostate cancer residuals.  He reported 
that he received VA outpatient treatment once every 5 - 6 
weeks for his voiding dysfunction.  He did not feel that he 
was employable as a result of his total incontinence.
  
In addition to prostate cancer, the claims file shows that 
the veteran is currently service-connected for post-traumatic 
grand mal epilepsy (currently rated 100 percent disabling), 
post-traumatic stress disorder (currently rated 100 percent 
disabling), post-traumatic headaches (currently rated 10 
percent disabling), and multiple lesser disabilities which 
are each currently rated as noncompensably disabling.  His 
combined disability rating is currently 100 percent and he is 
also in receipt of special monthly compensation for sexual 
impotence secondary to prostate cancer, resulting in the loss 
of use of a creative organ.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

The record shows that service connection was granted for 
prostate cancer in a July 2001 rating decision; a 100 percent 
rating was assigned under Diagnostic Code 7528, for malignant 
neoplasms of the genitourinary system, from the date of 
service connection on July 1, 1999.  Malignant new growths of 
any specified part of the genitourinary system warrant a 100 
percent evaluation with continuance for six months following 
the cessation of treatment.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  In this regard, the Board observes 
that treatment of prostate cancer involved surgery on March 
20, 2000, during which the veteran underwent a radical 
retropubic prostatectomy.  Thereafter, the 100 percent rating 
assigned for prostate cancer remained in effect until October 
19, 2000, which is seven months following the cessation of 
treatment.  The Board finds that the 100 percent rating 
assigned for the period from July 1, 1999, to October 19, 
2000, was an appropriate application of the rating schedule 
to the facts of the case.

The rating schedule provides that when there has been no 
local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  See 38 C.F.R. §§ 
4.14, 4.115a (2003).  

There are numerous provisions of 38 C.F.R. § 4.115b which 
relate to renal or voiding dysfunction.  In general, under 
renal dysfunction, a noncompensable rating is assignable when 
there is albumin and casts with history of acute nephritis, 
or hypertension which is noncompensable under Code 7101; 
higher ratings from 80 to 100 percent are assignable when 
there is persistent edema and albuminuria with a blood urea 
nitrogen (BUN) value of 40 to 80 mg% or more; or, creatinine 
or 4 to 8mg% or more; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
limitation of exertion; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular; or, 
disabling symptoms requiring regular dialysis.
Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, the 
maximum evaluation of 60 percent is warranted for continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.

The schedule also provides for rating disability based on 
urinary frequency, obstructed voiding and urinary tract 
infection.   However, discussion of these criteria is not 
required in the current appeal as the schedule does not 
provide for assignment of an evaluation greater than a 40 
percent under the applicable criteria pertaining to urinary 
frequency, obstructed voiding and urinary tract infection.  
See 38 C.F.R. § 4.115b.

For the period commencing on October 20, 2000, the Board 
finds that apart from sexual impotence, for which the veteran 
has already been awarded special monthly compensation, the 
only disabling symptom related to his service-connected 
prostate cancer is total urinary incontinence, for which he 
has been awarded the maximum rating of 60 percent provided by 
the schedule.  The evidence does not warrant assignment of a 
rating higher than 60 percent.  His prostate cancer residuals 
are not demonstrated by the medical evidence to be manifested 
by persistent edema and albuminuria, lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  There is 
also no evidence shown on VA medical examination in August 
2001 that the veteran experiences markedly decreased function 
of his kidneys or other organs, or that he requires regular 
dialysis treatment.  Therefore, rating the veteran's 
genitourinary disability under the criteria for renal 
dysfunction is not warranted.  In view of the above 
discussion, the Board concludes that the 60 percent 
evaluation currently assigned for the veteran's prostate 
cancer for the period commencing on October 20, 2000, 
adequately compensates him for his demonstrated degree of 
impairment due to total urinary incontinence.  His appeal is 
therefore denied.  

To the extent that the veteran contends that his service-
connected prostate cancer residuals warrant referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that he is 
already service-connected for numerous other physical and 
psychiatric disabilities, some of which are currently rated 
100 percent disabling.  Therefore, his current disabled 
status cannot be entirely attributed to his total urinary 
incontinence.  Furthermore, there is no evidence that his 
total urinary incontinence imposes such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

An increased rating in excess of 60 percent for prostate 
cancer, status post radical retropubic prostatectomy, for the 
period commencing on October 20, 2000, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



